Citation Nr: 9931136	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  94-40 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for arthritis of the left 
shoulder and both knees, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty almost continuously from 
May 1942 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in April 1993 of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center at Philadelphia, Pennsylvania.  

In January 1992 the veteran field a claim for increased 
rating for his service connected disabilities, which are gout 
arthritis of the knees and left shoulder, hypertension and 
duodenal ulcer.  Increased ratings were denied in April 1993 
and the veteran was so informed the same moth. A notice of 
disagreement mentioned only arthritis of the left shoulder 
and knees. Although the veteran subsequently mention gout, 
hypertension and ulcer disease in VA Form 9 filed in July 
1993 that was too late to constitute a notice of disagreement 
regarding those disabilities; however, in an April 1995 
rating decision the RO again denied increased ratings for the 
ulcer disease, gout and hypertension.  No appeal was taken.  
Additionally, the veteran has not entered an appeal from a 
rating decision in April 1999 that denied entitlement to a 
total compensation rating based on individual 
unemployability.

In June 1993, the veteran requested a hearing before the 
Board in Washington, D.C.  
The hearing was canceled on doctor's advice.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  Arthritis of the left (minor) shoulder is manifested by 
full flexion, 170 degrees abduction and minimal X-ray 
changes, without evidence of painful motion, swelling, muscle 
spasm, incoordination, weakness, muscle atrophy, instability, 
malalignment, lack of stamina, excess fatigability, 
deformity, or occasional incapacitating exacerbations.  

3.  Arthritis of the knees is manifested by full range of 
motion of each knee and minimal X-ray changes, without 
evidence of painful motion, swelling, muscle spasm, 
incoordination, weakness, muscle atrophy, instability, 
malalignment, lack of stamina, excess fatigability, 
deformity, or occasional incapacitating exacerbations.    


CONCLUSION OF LAW

A rating in excess of 10 percent for arthritis of the left 
shoulder and both knees is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.70, 4.71a, Diagnostic Codes 5003, 
5200, 5201 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On a VA examination in March 1970, the veteran complained of 
knee and left shoulder discomfort.  No objective finding of 
any abnormality was detected except that X-ray examinations 
revealed arthritic changes at the left acromioclavicular 
joint and hypertrophic arthritic changes of both knees.  

On a VA examination in September 1977, the veteran complained 
that arthritic attacks had increased in frequency and 
severity, especially in the knees and left shoulder.  History 
was recorded that he had contracted gouty arthritis of the 
knees and left shoulder in 1962.  Tenderness of the knees and 
left shoulder without loss of motion was shown.  X-ray 
examinations revealed no bone, joint or soft tissue 
abnormality of the left shoulder.  The left knee showed a 
small smooth density measuring about 4 millimeters in 
diameter just to the medial side of the tibial spines and 
anteriorly at the level of the tibial plateau.  The examiner 
was not sure whether this was part of the plateau or a small 
loose body.  There was no other bone or joint abnormality.  
No fluid was present.  The final diagnoses included a normal 
left shoulder and minimal arthritis of the left knee.  

On a VA examination in August 1978, the veteran again stated 
that arthritis of the left shoulder and the knees was worse.  
No limitation of motion or other abnormality was detected on 
the physical examination.  X-ray examination of the left knee 
was unchanged as to the small loose body.  Small hypertrophic 
spurs were also noted over the posterior aspect of the 
patella.  There was a small benign appearing sclerotic area 
noted in the left humeral head, which had the appearance of a 
bone island.  No other abnormality was detected.  Arthritis 
of the left shoulder and both knees was diagnosed.  

On a VA examination in January 1984, the veteran complained 
of recurring arthritis and pain of the left shoulder and 
knees.  He reportedly presented no symptom of 
arthritis that had not been present for many years.  He 
reported chronic aching of the left shoulder and both knees 
at different times, following no pattern, and acute flares of 
gout with pain, erythema and tenderness of the affected 
joints.  He was ambulatory and in no need of assistance.  He 
complained of dull joint aching, but there was no erythema, 
swelling or notable loss of motion.  There was good general 
muscular development with no atrophy or limp.  He moved and 
walked slowly.  The diagnoses included degenerative arthritis 
of the left shoulder and both knees.  

In December 1987, James H. Hammett, M.D., reported that the 
veteran was seen at monthly intervals for various conditions 
including arthritis of the left shoulder and both knees.  No 
complaints or findings in regard to arthritis were noted.  

In June 1992, James N. Hammett, D.O., reported that the 
veteran was seen monthly or every other month for treatment 
including that for degenerative arthritis of the left 
shoulder and both knees complicated by gouty arthritis.  No 
manifestation of left shoulder or knee arthritis was 
identified.  

On a VA examination in July 1992, the veteran was described 
as totally asymptomatic and without complaints.  Except for 
mild degenerative arthritic changes, there was full range of 
motion of the left knee with flexion to 140 degrees and 
extension to 0 degrees.  The patella was normal and the 
ligaments were stable.  The "right" shoulder was 
asymptomatic.  Palpation of the anterior and lateral bursa 
did not elicit any pain.  Forward elevation was to 180 
degrees without any pain.  Abduction laterally was also to 
180 degrees.  Internal and external rotation was to 90 
degrees without shoulder problems.  X-ray examination of the 
left shoulder revealed that the bony structures, joints and 
soft tissue were within normal limits.  X-ray examination of 
the knees revealed that the bony structure, joints and soft 
tissue were within normal limits.  

On a VA examination in August 1993, the veteran showed no 
deformity, swelling or muscle atrophy of the left shoulder 
girdle.  Forward elevation was to 180 degrees.  Abduction was 
to 120 degrees.  Internal and external rotation was to 90 
degrees, respectively.  X-ray examination of the left 
shoulder showed mild degenerative changes manifested by 
slight narrowing of the humeroscapular joint and small 
osteophyte formations of the joint margins of the glenoid 
process of the scapula and head of the humerus.  The soft 
tissue was within normal limits.  Examination of the knees 
revealed a wide-based, swinging gait and a mild limp on the 
left.  There was no deformity or swelling.  Extension of the 
knees was to 0 degrees, bilaterally.  Flexion of the knees 
was to 140 degrees, bilaterally.  There was no anterior, 
posterior or lateral laxity of the knees.  McMurray's sign 
was negative as to both knees.  Tenderness was elicited over 
the joint surfaces, both femoral and tibial, of both knees.  
X-ray examination showed minimal degenerative changes, 
bilaterally, manifested by small osteophyte formations of 
both tibia and patella with no other abnormality of the bony 
structure or joint spaces.  The soft tissue was also normal.  
The diagnosis was degenerative joint disease of the left 
shoulder and both knees.  

Outpatient treatment records from Fairfield Medical Center 
reflect numerous entries dated from 1992 to January 1997.  No 
specific findings were reported in regard to degenerative 
arthritis.  

On a VA examination in February 1997, the veteran was able to 
get on and off the examining table without difficulty.  He 
was able to tip-toe and heel stand with no difficulties.  
There was no gross abnormality or deformity of either knee 
joint.  There was no joint effusion.  Range of motion was 
termed excellent, with extension to 0 degrees and flexion to 
140 degrees.  The collateral and cruciate ligaments were 
intact.  There was a cystic mass in the left popliteal 
region.  No patellofemoral crepitation was present.  There 
was full range of motion of the left shoulder with forward 
elevation to 180 degrees, abduction to 170 degrees, and 
internal and external rotation to 90 degrees.  Backward 
extension was to 80 degrees.  There was no deltoid atrophy or 
crepitation.  X-ray examination revealed minimal degenerative 
osteoarthritic changes with incidental finding of the 
calcified popliteal cyst on the left side and minimal 
degenerative changes of the shoulder joint bilaterally with 
the joint space well maintained.  The diagnoses included 
degenerative osteoarthritis of both knees and the left 
shoulder, minimal.  It was noted that the veteran's 
complaints  regarding the knee and shoulder joints were 
nothing more than a simple form of degenerative 
osteoarthritis.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.  

The percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court"), 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where the limitation of motion of the specific 
joint or joints involved is noncompensable, under the 
applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  In the absence of 
limitation of motion, but with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, a 
10 percent rating is assigned.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and occasional incapacitating exacerbations, a 
20 percent rating is assigned.  C.F.R. § 4.71a, Diagnostic 
Code 5003.  Note (1): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (1998).  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  The veteran in this case is 
right-handed, as set out in medical history and the veteran's 
own statements.  Thus, his left upper extremity is his minor 
extremity.

Normal ranges of motion of the shoulder are forward elevation 
(flexion) zero to 180 degrees; abduction zero to 180 degrees; 
and internal and external rotation 90 degrees.  38 C.F.R. § 
4.70, Plate I.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
specifically provides for criteria pertinent to a limitation 
of arm motion.  Limitation of motion of the minor arm at 
shoulder level warrants a 20 percent disability rating. 
Limitation of motion of the minor arm midway between the side 
and shoulder level warrants a 30 percent disability rating.  
When motion is limited to 25 degrees from the side a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

The Board notes that as the veteran's left shoulder is not 
ankylosed (ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992)), 
38 C.F.R. § 4.71a, Diagnostic Code 5200 is not for 
application in this case.  

The normal range of motion for a knee is flexion to 140 
degrees and extension to zero degrees. 38 C.F.R. § 4.71, 
Plate II.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  The VA has 
examined the veteran and afforded him opportunity to present 
argument and evidence in support of his claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

The RO appears to have assigned the veteran's 10 percent 
rating for arthritis under that part of Diagnostic Code 5003 
that provides a 10 percent rating when there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups without limitation of motion.  In 
order to qualify for the 20 percent rating, there must be X-
ray involvement plus occasional incapacitating exacerbations.  
No such exacerbations are shown in this case.  Hence, the 
current 10 percent rating is the highest evaluation that is 
assignable under that part of Code 5003.  

In the alternative, arthritis can be rated on the basis of 
limitation of motion.  On the February 1997 VA examination, 
the veteran had knee extension to zero degrees and flexion to 
140 degrees, which is full  range of motion.  Additionally, 
the ligaments were intact, there was no crepitation or 
deformity of either knee, and no pain was reported on motion 
.  The examiner described the arthritis of the knees as 
minimal.  Accordingly, neither knee meets the criteria for a 
compensable rating  under the knee motion codes (Codes 5260, 
5261) nor does either knee meet the criteria of Code 5003 for 
a 10 percent rating based on X-ray findings and 
noncompensable limitation of motion.  

In regard to the left (minor) shoulder, forward elevation has 
consistently been normal and abduction was to 170 degrees on 
the last examination, 10 degrees short of being normal, which 
is not a compensable loss of motion under Diagnostic Code 
5201 (limitation of arm motion).  Internal and external 
rotation of the left shoulder is normal.  The slight loss of 
abduction could possibly be rated as 10 percent disabling 
under Diagnostic Code 5003 (X-rays findings and 
noncompensable limitation of motion) but there is no 
confirmation by painful motion, swelling or muscle spasm.  
However, the current rating which is based on X-ray findings, 
may not be combined with ratings based on limitation of 
motion, so there would be no advantage to rating the joints 
separately at this point inasmuch as only the shoulder could 
conceivably warrant a 10 percent rating.  If the shoulder 
were assigned a 10 percent rating based on limitatrion of 
motion, the 10 percent rating now in effect based on only X-
ray findings  could not be maintained.  

The Board notes that, under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the holding in the DeLuca case, 
consideration has been given to the possibility of a higher 
rating based on pain, functional loss, weakness, slowness, 
incoordination, lack of stamina, muscular atrophy, and the 
presence of unstable, malaligned and/or deformed knee or left 
shoulder joints, but such factors have not been demonstrated 
in this case.  Based on the most current evidence,  the 1997 
examination, the veteran  could perform such functions as 
getting on and off the examining table and walking on heels 
and toes without difficulty and he had no joint effusion, 
crepitation, muscle atrophy, or other pathology except 
"minimal" arthritic changes by X-ray of the involved 
joints.  In summary, there are no manifestations of 
degenerative arthritis of the left shoulder or either knee 
that would serve to support increased ratings.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  


ORDER

An increased rating for arthritis of the left shoulder and 
the knees is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







